Exhibit 10.7

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

This AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”), dated as of
June 30, 2014 is entered into by and between Jason Industries, Inc. (f/k/a
Quinpario Acquisition Corp.), a Delaware corporation (the “Company”) and Steve
Cripe (“Executive”). This Agreement amends and fully restates that certain
Employment Agreement entered into by Executive and Jason Incorporated (“Jason”)
effective as of September 21, 2010 (“Prior Agreement”), shall take effect on the
“Closing Date” (as defined in the Stock Purchase Agreement, dated March 16,
2014, by and among Jason Partners Holdings Inc., Jason Partners Holdings LLC,
Quinpario Acquisition Corp., and JPHI Holdings Inc. (the “Purchase Agreement”)),
and shall have no legal force or effect whatsoever prior thereto (or in the
event that the Closing Date does not occur for any reason, whether due to
termination of the Purchase Agreement or otherwise, in which case the Prior
Agreement shall continue in full force and effect without regard for this
Agreement).

WHEREAS, pursuant to the Purchase Agreement, Jason shall become a wholly-owned
subsidiary of the Company on the Closing Date; and

WHEREAS, the Company and Executive desire to amend and fully restate the Prior
Agreement in order to set forth the terms of Executive’s continuing employment
with the Company during the Employment Period (as herein defined).

NOW THEREFORE, in consideration of the premises and mutual covenants set forth
herein, and other consideration, the receipt of which is hereby acknowledged,
the Company and Executive hereby agree as follows:

1. Employment. The Company agrees to continue to employ Executive, and Executive
hereby desires to continue employment with the Company to serve as the Company’s
Chief Financial Officer, upon the terms and conditions as set forth in this
Agreement for the period beginning on the Closing Date (the “Effective Date”)
and ending on December 31, 2017 (such period, the “Employment Period”); provided
that the Employment Period shall automatically be renewed on the same terms and
conditions set forth herein, as may be modified from time to time by the parties
hereto, for additional successive one-year periods beginning on January 1, 2018,
unless the Company or Executive gives the other party written notice of the
election not to renew the Employment Period at least sixty (60) days prior to
any such renewal date; provided, further, that the Employment Period is subject
to early termination as provided in paragraph 4 hereof.

2. Position and Duties.

(a) Title and Duties. During the Employment Period, Executive shall serve as the
Chief Financial Officer of the Company. As such, he shall have the normal
duties, responsibilities and authority of such position, subject to the power of
the Company’s Chief Executive Officer, to expand or limit such duties,
responsibilities and authority within the confines of the ordinary duties,
responsibilities and authority of a Chief Financial Officer. At such time as
Executive’s employment with the Company terminates, he will be deemed to have
resigned from any positions with the Company Group (defined below) or any other
affiliated entity, including any officer or director position.



--------------------------------------------------------------------------------

(b) Reporting; Business Time. Executive shall report to the Company’s Chief
Executive Officer, and Executive shall devote his best efforts and his full
business time and attention (except for permitted vacation periods and
reasonable periods of illness or other incapacity) to the business and affairs
of the Company and its respective direct or indirect subsidiaries whether
currently existing or hereafter acquired or formed (collectively, the “Company
Group”). Executive shall perform his duties and responsibilities to the best of
his abilities in a diligent, trustworthy, businesslike and efficient manner.
Executive shall not serve as a director (or in any similar type position) for
any company or other entity (other than a member of the Company Group) without
the prior written approval of the Board of Directors of the Company (the
“Board”).

3. Base Salary, Incentive Compensation, Benefits, Expenses and Indemnification.

(a) Base Salary. During the Employment Period, Executive’s base salary shall be
in an amount set by the Board (or a committee thereof), but under no
circumstances will be less than $369,600 per annum (the “Base Salary”), which
salary shall be payable in regular installments in accordance with the Company’s
general payroll practices and shall be subject to customary withholding. The
Base Salary shall be subject to annual increases by the Board (or a committee
thereof), in its sole discretion, which increases shall thereafter be
Executive’s “Base Salary” for all purposes under this Agreement.

(b) Bonus. During the Employment Period, Executive will participate in the
Company’s annual bonus plan applicable to senior executives and thereunder be
eligible to receive an annual cash bonus (the “Bonus”) in the amount of 100% of
the Base Salary upon achievement of target-level performance (the “Target
Bonus”). The actual amount of any Bonus shall be determined pursuant to the
annual bonus plan, which shall be determined by the Board. All Bonuses shall be
paid in the calendar year following the calendar year to which they relate at
the same time bonuses are paid to other senior executives of the Company, and
the Company shall use commercially reasonable efforts to make payment of any
such Bonus by March 15 of the calendar year following the calendar year to which
such Bonus relates. For the avoidance of doubt, Executive will be eligible for
an annual bonus in respect of the full 2014 calendar year (including the period
preceding the Effective Date).

(c) Benefits. During the Employment Period, Executive (i) shall be entitled to
participate in all of the Company’s standard employee benefit programs for which
executive employees of the Company are generally eligible, including life and
health insurance benefits, long-term disability, dental, group accident,
(collectively, the “Benefits”) as well as 401(k) and Flex 125 and (ii) shall be
entitled to four weeks paid vacation annually (“Vacation”) (which vacation
benefits shall accrue and shall otherwise be in accordance with the Company’s
policy for employee vacation time). In addition, to the extent Executive is
receiving such benefits as of the date hereof, Executive shall continue to be
entitled to Company-paid supplemental long-term care insurance.

(d) Expenses. The Company shall reimburse Executive for all reasonable expenses
(“Expenses”) incurred by him in the course of performing his duties under this
Agreement which are consistent with the Company’s policies in effect from time
to time with respect to travel, entertainment and other business expenses,
subject to the Company’s requirements with respect to reporting and
documentation of such expenses. If any expense reimbursement to Executive under
this Agreement, including this paragraph and paragraph 20 hereof, is determined
to be “deferred compensation” within the meaning of Section 409A, then the
reimbursement shall be made to Executive as soon as practicable after submission
for the reimbursement, but no later than December 31 of the year following the
year during which such expense was incurred. Further, expenses eligible for
reimbursement, including those hereunder and pursuant to paragraph 20 hereof,
shall not affect the expenses eligible for reimbursement, or in-kind benefits to
be provided, in any other taxable year.

 

2



--------------------------------------------------------------------------------

4. Early Termination of the Employment Period.

(a) Qualifying Termination. Except as applies under paragraph 4(b), if prior to
the expiration of the Employment Period (without regard to any early termination
of the Employment Period as set forth in this paragraph 4), Executive’s
employment by the Company is terminated without Cause or by Executive pursuant
to a Constructive Termination, or the Company gives Executive notice pursuant to
paragraph 1 of this Agreement that it is not renewing the Employment Period,
then (i) the Employment Period shall be deemed to have ended as of the date of
the termination of employment or the end of the Employment Period in the case of
non-renewal (the “Termination Date”), and (ii) Executive shall be entitled to
receive (A) all earned and accrued Base Salary through the Termination Date, any
then accrued and unpaid Bonus for any fiscal year of the Company which ended
prior to the Termination Date, all earned but unused Vacation as of the
Termination Date, and, subject to the timely submission of required
documentation, all unpaid, reimbursable Expenses as of the Termination Date (the
“Accrued Obligations”), and subject to Executive’s continued compliance with
paragraphs 6, 7 and 8 hereof, (B) an amount equal to the product of (x) one and
one-half (1.5) and (y) the sum of Executive’s (I) Base Salary and (II) Target
Bonus in effect on the Termination Date, payable in equal monthly installments,
in accordance with the Company’s normal payroll practices in effect on the
Termination Date, for the eighteen (18) month period following the Termination
Date, (C) an amount (the “Pro-Rata Amount”) equal to the product of (p) the
percentage of the days in the applicable calendar year that Executive is
employed by the Company and (q) Executive’s annual Bonus for such full year if
Executive’s employment had not terminated (without regard to any subjective
performance goals), payable in accordance with paragraph 3(b) hereof,
(D) continued Benefits during the period beginning on the Termination Date and
ending on the first to occur of (xx) the date eighteen (18) months after the
Termination Date and (yy) the first date after the date hereof on which
Executive accepts employment from a company or other entity other than a member
of the Company Group, and (E) outplacement services provided by a
nationally-recognized outplacement firm, such services to be commensurate with
the services commonly provided to a person in a position comparable to
Executive’s position with the Company, subject, in each case, to withholding and
other appropriate deductions.

(b) Qualifying Termination in Connection with a Change in Control. If prior to
the expiration of the Employment Period (without regard to any early termination
of the Employment Period as set forth in this paragraph 4), the Termination Date
occurs on or in the

 

3



--------------------------------------------------------------------------------

twelve (12) months following a Change in Control (as herein defined) due to
Executive’s termination of employment by the Company without Cause or by
Executive pursuant to a Constructive Termination, or the Company gives Executive
notice pursuant to paragraph 1 of this Agreement that it is not renewing the
Employment Period, then, in lieu of the payments and benefits set out in the
preceding provisions of paragraph 4(a), (i) the Employment Period shall be
deemed to have ended as of the Termination Date and (ii) Executive shall be
entitled to receive (A) the Accrued Obligations, and subject to Executive’s
continued compliance with paragraphs 6, 7 and 8 hereof, (B) an amount equal to
the product of (x) one and one-half (1.5) and (y) the sum of Executive’s
(I) Base Salary and (II) Target Bonus in effect on the Termination Date, payable
in a cash lump sum within sixty (60) days following the Termination Date,
(C) the Pro-Rata Amount, payable in accordance with paragraph 3(b) hereof,
(D) continued Benefits from the Company during the period beginning on the
Termination Date and ending on the first to occur of (xx) the date eighteen
(18) months after the Termination Date and (yy) the first date after the date
hereof on which Executive accepts employment from a company or other entity
other than a member of the Company Group, and (E) outplacement services provided
by a nationally-recognized outplacement firm, such services to be commensurate
with the services commonly provided to a person in a position comparable to
Executive’s position with the Company, subject, in each case, to withholding and
other appropriate deductions. For purposes of this paragraph 4(b) “Change in
Control” shall have the meaning set forth in the Company’s 2014 Omnibus
Incentive Plan; provided, that if such Change in Control does not satisfy the
requirements for a “change in ownership,” a “change in effective control” or a
“change in the ownership of a substantial portion of the assets” of the Company
within the meaning of Code Section 409A, the amount payable in paragraph
4(b)(ii)(B) shall be paid in equal payroll installments over the twelve
(12) month period provided in paragraph 4(a)(ii)(B). The Company and Executive
acknowledge and agree that the consummation of the transactions at the Closing
Date as contemplated by the Purchase Agreement will not be a Change in Control
for purposes of this Agreement.

(c) Termination Due to Death or Disability. If prior to the expiration of the
Employment Period (without regard to any early termination of the Employment
Period as set forth in this paragraph 4), Executive’s employment by the Company
is terminated by reason of the death or long-term disability of Executive, then
(i) the Employment Period shall be deemed to have ended as of the date Executive
ceases to be employed by the Company, and (ii) Executive shall be entitled to
receive (A) the Accrued Obligations, (B) his then Base Salary from the Company
for three months following the effective date of such termination (which shall
be paid in equal monthly installments, in arrears, over the applicable period
commencing on the date of such termination), and (C) the Pro-Rata Amount,
payable in accordance with paragraph 3(b) hereof, subject, in each case, to
withholding and other appropriate deductions. For purposes of this paragraph
4(c), Executive will be deemed to have a “long-term disability” if, for physical
or mental reasons, Executive is unable to perform the essential functions of
Executive’s duties under this Agreement for ninety (90) consecutive days, or one
hundred twenty (120) days during any twelve (12) month period, as determined in
accordance with this paragraph 4(c). The disability of Executive will be
determined by a medical doctor selected by written agreement of the Company and
Executive upon the request of either party by notice to the other. If the
Company and Executive cannot agree on the selection of a medical doctor, each of
them will select a medical doctor and the two medical doctors will select a
third medical doctor who will determine whether Executive has a disability. The
determination of the medical

 

4



--------------------------------------------------------------------------------

doctor selected under this paragraph 4(c) will be binding on both parties.
Executive must submit to a reasonable number of examinations by the medical
doctor making the determination of disability under this paragraph 4(c) and
Executive hereby authorizes the disclosure and release to the Company of such
determination and all supporting medical records. If Executive is not legally
competent, Executive’s legal guardian or duly authorized attorney-in-fact will
act in Executive’s stead, under this paragraph 4(c), for the purposes of
submitting Executive to the examinations, and providing the authorization of
disclosure, required under this paragraph 4(c).

(d) Termination without Cause or Voluntarily By Executive. If prior to the
expiration of the Employment Period (without regard to any early termination of
the Employment Period as set forth in this paragraph 4), Executive’s employment
by the Company is terminated by the Company for Cause (or due to Executive’s
voluntary resignation other than by Constructive Termination), then (i) the
Employment Period shall be deemed to have ended as of the date Executive ceases
to be employed by the Company and (ii) Executive shall be entitled to receive
the Accrued Obligations.

(e) No Obligations. Except as expressly provided in paragraphs 4(a), 4(b) and
4(c) above, or as required by law, upon the date Executive ceases to be employed
by the Company (i) all of Executive’s rights to Base Salary, Bonus and Benefits
hereunder (if any) shall cease and (ii) no other severance compensation or
retirement benefits shall be payable by the Company Group to Executive.

(f) Definition of Cause. For purposes of this Agreement, “Cause” shall mean
(i) Executive’s conviction by a court (or plea of guilty or no contest) of a
felony, or any crime involving theft, dishonesty or moral turpitude; (ii) act(s)
or omission(s) by Executive which are willful and deliberate act(s) or
omission(s) which harm or injure the business, operations, financial condition,
properties, assets, prospects, value or reputation of the Company Group in any
material respect; (iii) Executive’s willful misconduct which results in material
harm to the Company Group or which has a material adverse effect on the
business, operations, properties, assets, prospects, value or business
relationships of the Company Group; (iv) Executive’s willful disregard of the
lawful and reasonable directives of the Board; (v) the use of illegal drugs or
repetitive abuse of other drugs; (vi) repetitive excessive consumption of
alcohol, which results in material harm to the Company Group or its
subsidiaries; or (vii) a material breach by Executive of any covenant or
agreement between Executive and any member of the Company Group, including
paragraphs 6, 7, and 8 hereof, provided that if such breach is capable of
remedy, Executive shall have ten (10) days from notification of the breach by
the Company in which to remedy such breach; or (viii) Executive’s gross
negligence or willful misconduct with respect to any member of the Company Group
which results in material harm to the Company Group and/or which has a material
adverse effect on the business, operations, properties, assets, prospects, value
or business relationships of any member of the Company Group.

(g) Definition of Constructive Termination. For purposes of this Agreement,
“Constructive Termination” shall mean a voluntary termination of employment by
Executive for any of the following reasons, without the express written consent
of Executive, unless such events are corrected in all material respects by the
Company within thirty (30) days following written notification by Executive to
the Board: (i) the material reduction or diminution by the Board of the duties,
responsibilities, authority or reporting relationship of Executive; (ii) a

 

5



--------------------------------------------------------------------------------

material reduction of Executive’s Base Salary or Target Bonus opportunity;
(iii) a relocation of Executive’s principal office by more than fifty (50) miles
from his principal office on the Effective Date; or (iv) any failure of the
Company to assign or any successor to assume the Company’s obligations under
this Agreement at or following the occurrence of a Change in Control. Executive
shall provide the Board with a written notice that an event has occurred and
will serve as cause for Constructive Termination within thirty (30) days after
the date Executive had knowledge, or should have had knowledge, of the first
occurrence of such circumstances, and actually terminate employment within
thirty (30) days following the expiration of the Company’s cure period as set
forth above (in which cure does not occur). Otherwise, any claim of such
circumstances as “Constructive Termination” shall be deemed irrevocably waived
by Executive.

(h) General Release. Notwithstanding anything herein contained to the contrary,
(i) Executive shall not be entitled to receive any payments, Benefits or other
compensation under this paragraph 4 (beyond the Accrued Obligations) unless and
until Executive has executed and delivered to the Company a general release
substantially in the form attached hereto as Exhibit A (a “General Release”)
within sixty (60) days of the Termination Date, and the time for revocation of
such release has elapsed and (ii) to the extent that the payment of any amount
constitutes “nonqualified deferred compensation” for purposes of Code
Section 409A, any such payment scheduled to occur during the first sixty
(60) days following the termination of employment shall not be paid until the
first regularly scheduled pay period following the sixtieth (60th) day following
such termination and shall include payment of any amount that was otherwise
scheduled to be paid prior thereto.

(i) Separation From Service. For purposes of this Agreement, termination of
employment means a “separation from service” under Code Section 409A and
Treasury Regulation Section 1.409A-1(h). For this purpose, whether a termination
of employment has occurred is determined based on whether the Company and
Executive reasonably anticipated that no further services would be performed
after a certain date or that the level of bona fide services Executive would
perform after such date (whether as an employee or as an independent contractor)
would permanently decrease to less than twenty percent (20%) of the average
level of bona fide services performed (whether as an employee or an independent
contractor) over the immediately preceding 36-month period.

(j) Payroll Practices. All payments, benefits or other compensation under this
paragraph 4 shall be paid in accordance with normal payroll practices as in
effect on the Termination Date, except as provided in subparagraph (h) hereof,
and subject to required payroll withholdings over the course of the period
provided for within the applicable subsection above.

(k) No Mitigation. Executive shall be under no obligation to seek other
employment after his termination of employment with the Company and the
obligations of the Company to Executive which arise upon the termination of his
employment pursuant to this paragraph 4 shall not be subject to mitigation or
offset by any compensation, income or benefits earned by, or provided to,
Executive during the applicable severance payment period other than as provided
in the case of Benefits if Executive accepts other employment during such
period.

 

6



--------------------------------------------------------------------------------

5. Golden Parachute Tax. In the event that any payments, entitlements or
benefits (whether made or provided pursuant to this Agreement or otherwise)
provided to Executive constitute “parachute payments” within the meaning of
Section 280G of the Internal Revenue Code (“Code”), may be subject to an excise
tax imposed pursuant to Section 4999 of the Code, then, Executive shall be
entitled to the greater of, as determined on an after-tax basis (taking into
account any such excise tax), (i) such parachute payments or (ii) the greatest
reduced amount of such parachute payments as would result in no amount of such
parachute payments being subject to such excise tax. Any such payment reduction
contemplated by the preceding sentence shall be implemented as follows: first,
by reducing any payments to be made to Executive under paragraph 4(a)(ii)(B) or
4(b)(ii)(B) hereof, as applicable; second, by reducing any other cash payments
to be made to Executive but only if the value of such cash payments is not
greater than the parachute value of such payments; third, by cancelling the
acceleration of vesting of any outstanding equity-based compensation awards that
are subject to performance vesting, the performance goals for which were met as
of Executive’s date of termination or if later the date of the occurrence of the
change in control; fourth, by cancelling the acceleration of vesting of any
restricted stock or restricted stock unit awards; fifth, by eliminating the
Company’s payment of the cost of any post-termination continuation of medical
and dental benefits for Executive and his eligible dependents and sixth, by
cancelling the acceleration of vesting of any stock options or stock
appreciation rights. In the case of the reductions to be made pursuant to each
of the above-mentioned clauses, the payment and/or benefit amounts to be reduced
and the acceleration of vesting to be cancelled shall be reduced or cancelled in
the inverse order of their originally scheduled dates of payment or vesting, as
applicable, and shall be so reduced (x) only to the extent that the payment
and/or benefit otherwise to be paid or the vesting of the award that otherwise
would be accelerated, would be treated as a “parachute payment” within the
meaning of Section 280G(b)(2)(A) of the Code, and (y) only to the extent
necessary to achieved the required reduction hereunder. The determination of
such after-tax amount under clauses (i) and (ii), above, shall be made by a
nationally recognized certified public accounting firm that is selected by the
Company.

6. Confidential Information. Executive acknowledges that the information,
observations and data obtained by him while employed by any member of the
Company Group concerning the business or affairs of the Company Group or
provided to the Company Group by its customers and suppliers, that is not known
generally to the public (“Confidential Information”), are the property of the
Company Group. Therefore, Executive agrees that he shall not disclose to any
unauthorized person or use for his own purposes any Confidential Information
without the prior written consent of the Board other than in a good faith effort
to promote the interests of the Company Group, unless and to the extent that the
aforementioned matters become generally known to and available for use by the
public other than as a result of Executive’s acts or omissions. Executive shall
deliver to the Company at the termination of the Employment Period, or at any
other time the Company may request, all memoranda, notes, plans, records,
reports, computer tapes, printouts and software and other documents and data
(and copies thereof) relating to the Confidential Information, Work Product (as
defined below) or the business of any member of the Company Group which he may
then possess or have under his control. Notwithstanding the foregoing, nothing
in this paragraph 6 shall be construed to in any way limit the rights of the
Company to protect confidential or proprietary information which constitute
trade secrets under applicable trade secret laws. The terms and conditions of
this Agreement shall remain strictly confidential, and Executive hereby agrees
not to disclose the

 

7



--------------------------------------------------------------------------------

terms and conditions hereof to any person or entity, other than immediate family
members, legal advisors or personal tax or financial advisors, or prospective
future employers solely for the purpose of disclosing the limitations on
Executive’s conduct imposed by the provisions of this paragraph 6 who, in each
case, shall be instructed by Executive to keep such information confidential.

7. Inventions and Patents. Executive acknowledges that all inventions,
innovations, improvements, developments, methods, designs, analyses, drawings,
reports and all similar or related information (whether or not patentable) which
relate to the Company Group’s actual or anticipated business, research and
development or existing or future products or services and which are conceived,
developed or made by Executive while employed by the Company Group (“Work
Product”) belong to the applicable member of the Company Group. Executive will
promptly disclose such Work Product to the Company and perform all actions
requested by the Company (whether during or after employment) to establish and
confirm such ownership (including, without limitation, assignments, consents,
powers of attorney and other instruments).

8. Non-Solicitation; Non-Competition.

(a) In further consideration of the compensation to be paid to Executive
hereunder, Executive acknowledges that in the course of his employment with the
Company Group, he has and will continue to become familiar with the Company
Group’s trade secrets and with other Confidential Information concerning the
Company Group and that his services shall be of special, unique and
extraordinary value to the Company Group. Therefore, Executive agrees that while
an employee of the Company Group, Executive will not directly or indirectly
compete against any member of the Company Group or directly or indirectly divert
or attempt to divert any business from any member of the Company Group anywhere
such company is doing business. Executive further agrees that for the eighteen
(18) months following the termination of his employment for any reason.

(i) Executive will not directly or indirectly solicit any business involving or
similar to any existing or planned products or services marketed by the Company
Group from any customer of the Company Group with whom/which Executive had
direct or indirect contact on behalf of the Company Group or about whom/which
Executive acquired non-public information during the twenty-four (24) months
preceding the end of Executive’s employment with the Company, for whatever
reason;

(ii) Executive will not request or advise any customer, supplier, licensee,
licensor, landlord or other business relation of the Company Group with
whom/which Executive had contact on behalf of the Company Group during the
twenty-four (24) months preceding the termination of Executive’s employment with
the Company, for whatever reason, to withdraw, curtail or cancel its business
dealings with such member of the Company Group; and

(iii) Executive will not directly or indirectly recruit, solicit or hire any
employee of the Company Group for employment or encourage any employee of the
Company Group to leave such member of the Company Group’s employ. An employee
shall be deemed covered by this clause (iii) while employed by the Company Group
and for a period of twelve (12) months thereafter.

 

8



--------------------------------------------------------------------------------

In addition, Executive agrees that for eighteen (18) months following the
termination of Executive’s employment with the Company Group for any reason,
Executive will not provide, in any capacity, Restricted Services to any business
located in the United States or Germany which provides services or products
competitive with those sold or provided by any member of the Company Group
during the twenty-four (24) months preceding the end of Executive’s employment
with the Company, for whatever reason. The term “Restricted Services” shall mean
services similar to those which Executive provided any member of the Company
Group during the twenty-four (24) months preceding Executive’s termination of
employment, for whatever reason.

(b) In the event of the breach by Executive of any of the provisions of this
paragraph 8, the Company shall be entitled, in addition to all other available
rights and remedies, to withhold any or all of the amounts agreed to be paid to
Executive hereunder and the Company shall also be entitled to terminate his
employment status hereunder and the provision of any benefits and compensation
conditioned upon such status.

9. Non-Disparagement. During the Employment Period and for the two year period
following the Termination Date, Executive agrees not to make public statements
or communications that disparage the Company Group or their businesses,
services, products or their affiliates or their current, former or future
directors or executive officers (in their capacity as such), or with respect to
any current or former director or executive officer or shareholder of the
Company Group or its affiliates (in their capacity as such). The foregoing shall
not be violated by truthful statements made in response to legal process,
required governmental testimony or filings, or administrative or arbitral
proceedings (including, without limitation, depositions in connection with such
proceedings).

10. Remedies. In addition and supplementary to other rights and remedies
existing in its favor, the Company may apply to the court of law or equity of
competent jurisdiction, without posting any bond, for specific performance
and/or injunctive or other relief in order to enforce or prevent any violations
of the provisions hereof, including paragraphs 6, 7 and 8 hereof. In the event
of a violation by Executive of paragraphs 6, 7 and 8 hereof, any severance being
paid to Executive pursuant to this Agreement or otherwise shall immediately
cease. In the event of any violation of the provisions of paragraph 8, Executive
acknowledges and agrees that the post-termination restrictions contained in
paragraph 8 shall be extended by a period of time equal to the period of such
violation, it being the intention of the parties hereto that the running of the
applicable post-termination restriction period shall be tolled during any period
of such violation.

11. Choice of Law. All issues and questions concerning the construction,
validity, enforcement and interpretation of this Agreement shall be governed by,
and construed in accordance with, the laws of the State of Wisconsin, without
giving effect to any choice of law or conflict of law rules or provisions that
could cause the applications of the laws of any jurisdiction other than the
State of Wisconsin. Each of the parties agrees that any dispute between the
parties shall be resolved only in the courts of the State of Wisconsin or the
United States District Court for the Eastern District of Wisconsin and the
appellate courts having jurisdiction of appeals in such courts. In that context,
and without limiting the generality of the foregoing, each of the parties hereto
irrevocably and unconditionally (a) submits in any proceeding relating to this
Agreement or Executive’s employment by any member of the

 

9



--------------------------------------------------------------------------------

Company Group, or for the recognition and enforcement of any judgment in respect
thereof (a “Proceeding”), to the exclusive jurisdiction of the courts of the
State of Wisconsin, the court of the United States of America for the Eastern
District of Wisconsin, and appellate courts having jurisdiction of appeals from
any of the foregoing, and agrees that all claims in respect of any such
Proceeding shall be heard and determined in such Wisconsin State court or, to
the extent permitted by law, in such federal court, (b) consents that any such
Proceeding may and shall be brought in such courts and waives any objection that
Executive or the Company may now or thereafter have to the venue or jurisdiction
of any such Proceeding in any such court or that such Proceeding was brought in
an inconvenient court and agrees not to plead or claim the same, (c) WAIVES ALL
RIGHT TO TRIAL BY JURY IN ANY PROCEEDING (WHETHER BASED ON CONTRACT, TORT OR
OTHERWISE) ARISING OUT OF OR RELATING TO THIS AGREEMENT OR EXECUTIVE’S
EMPLOYMENT BY THE COMPANY OR ANY MEMBER OF THE COMPANY GROUP, OR EXECUTIVE’S OR
THE COMPANY GROUP’S PERFORMANCE UNDER, OR THE ENFORCEMENT OF, THIS AGREEMENT,
(d) agrees that service of process in any such Proceeding may be effected by
mailing a copy of such process by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such party at
Executive’s or the Company’s address as provided in paragraph 19 hereof, and
(e) agrees that nothing in this Agreement shall affect the right to effect
service of process in any other manner permitted by the laws of the State of
Wisconsin. Each party shall be responsible for its own legal fees incurred in
connection with any dispute hereunder; provided that the Company shall reimburse
Executive for the costs (including reasonable attorneys’ fees) incurred in
connection with any such dispute if Executive prevails as a result of a final,
non-appealable determination on the substantive claims that are involved in such
dispute; provided, however, that the Company shall have no obligations under
this paragraph 11 if the Executive has breached, or is in breach of, paragraphs
6, 7, or 8 hereof.

12. Representation by Executive. Executive represents and warrants to the
Company that he is not a party to any agreement containing a noncompetition
provision or other restriction with respect to (i) the nature of any services or
business which he is obligated or likely obligated to perform or conduct for the
Company (or any other member of the Company Group) under this Agreement, or
(ii) the disclosure or use of any information which directly or indirectly
relates to the nature of the business of any member of the Company Group or the
services to be rendered or likely to be rendered by Executive under this
Agreement.

13. Complete Agreement. This Agreement shall embody the complete agreement and
understanding among the parties and supersede and preempt any prior
understandings, agreements or representations by or among the parties, written
or oral, which may have related to the subject matter hereof or thereof in any
way (including, without limitation, the Prior Agreement under which, upon the
effectiveness of this Agreement, Executive agrees that Executive has no further
rights whatsoever).

14. Successor and Assigns. This Agreement is intended to bind and inure to the
benefit of and be enforceable by Executive and the Company and their respective
successors, heirs and assigns.

 

10



--------------------------------------------------------------------------------

15. Amendment. This Agreement may be amended, and any provision hereof may be
waived, at any time by written agreement between the Company (with the approval
of the Board) and Executive.

16. Counterparts. This Agreement may be executed in one or more counterparts,
all of which together shall constitute but one agreement.

17. No Waiver. No failure or delay on the part of the Company or Executive in
enforcing or exercising any right or remedy hereunder shall operate as a waiver
thereof.

18. Severability. If any provision or clause of this Agreement, or portion
thereof shall be held by any court or other tribunal of competent jurisdiction
to be illegal, invalid, void, or unenforceable in such jurisdiction, all other
provisions of this Agreement, other than those as to which it has been held
invalid, illegal, void or unenforceable, shall nevertheless remain in full force
and effect and shall in no way be affected, impaired or invalidated thereby.
Upon such determination that any provision, or the application of any such
provision, is illegal, invalid, void, or unenforceable, the parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties hereto as closely as possible to the fullest extent
permitted by applicable law in an acceptable manner to the end that the
transactions contemplated hereby are fulfilled to the greatest extent possible.

19. Notices. For purposes of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given (a) on the date of delivery, if delivered by
hand, (b) on the date of transmission, if delivered by confirmed facsimile or
electronic mail, (c) on the first business day following the date of deposit, if
delivered by guaranteed overnight delivery service, or (d) on the fourth
business day following the date delivered or mailed by United States registered
or certified mail, return receipt requested, postage prepaid, addressed as
follows:

(a) If such notice is to the Company, to:

Jason Industries, Inc.

411 East Wisconsin Avenue, Suite 2100

Milwaukee, WI 53202

Attn: General Counsel

With a copy to (which shall not constitute notice to the Company):

Kirkland & Ellis LLP

601 Lexington Avenue

New York, New York 10022

Attn: Christopher Torrente

Fax: (212) 446-6460

Email: christopher.torrente@kirkland.com

or at such other address as the Company, by notice to Executive, shall designate
in writing from time to time.

(b) If such notice is to Executive, at Executive’s address as shown on the
Company’s records, or at such other address as Executive, by notice to the
Company, shall designate in writing from time to time.

 

11



--------------------------------------------------------------------------------

20. Section 409A. This Agreement shall be interpreted and administered in
compliance with Section 409A of the Code. Any term used in this Agreement which
is defined in Code Section 409A or the regulations promulgated thereunder (the
“Regulations”) shall have the meaning set forth therein unless otherwise
specifically defined herein. Any obligations under this Agreement that arise in
connection with Executive’s “termination of employment”, “termination” or other
similar references shall only be triggered if the termination of employment or
termination qualifies as a “separation from service” within the meaning of
§1.409A-1(h) of the Regulations. Notwithstanding any other provision of this
Agreement, if at the time of the termination of Executive’s employment,
Executive is a “specified employee,” as defined in Section 409A or the
Regulations, and any payments upon such termination under this Agreement hereof
will result in additional tax or interest to Executive under Code Section 409A,
he will not be entitled to receive such payments until the date which is six
(6) months after the termination of Executive’s employment for any reason, other
than as a result of Executive’s death or disability (as such term is defined in
Code Section 409A or the Regulations). To the extent that any provision hereof
is modified in order to comply with Code Section 409A, such modification shall
be made in good faith and shall, to the maximum extent reasonably possible,
maintain the original intent and economic benefit to Executive and the Company
of the applicable provision without violating the provisions of Code
Section 409A.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amended and Restated
Employment Agreement as of the date first written above.

 

JASON INDUSTRIES, INC.

/s/ David C. Westgate

Name:   David C. Westgate Title:   Chief Executive Officer EXECUTIVE

/s/ Stephen L. Cripe

Steve Cripe

Employment Agreement Signature Page



--------------------------------------------------------------------------------

Exhibit A

GENERAL RELEASE

Release of Claims by Executive. I, Steve Cripe (“Executive”), in consideration
of and subject to the performance by Jason Industries, Inc. (f/k/a Quinpario
Acquisition Corp.) (the “Company”) of its material obligations under the
Employment Agreement, dated as of             , 2014 (the “Agreement”), do
hereby release and forever discharge as of the date hereof the Company and any
present and former directors, officers, agents, representatives, employees,
subsidiaries, successors and assigns of the Company and its direct or indirect
owners (collectively, the “Released Parties”) to the extent provided below. The
Released Parties are intended third-party beneficiaries of this General Release,
and this General Release may be enforced by each of them in accordance with the
terms hereof in respect of the rights granted to such Released Parties
hereunder. Terms used herein but not otherwise defined shall have the meanings
given to them in the Agreement.

 

1. I understand that any payments or benefits paid or granted to me under
paragraph 4 of the Agreement represent, in part, consideration for signing this
General Release and are not salary, wages or benefits to which I was already
entitled. I understand and agree that I will not receive the payments and
benefits specified in paragraph 4 of the Agreement unless I execute this General
Release and do not revoke this General Release within the time period permitted
hereafter or breach this General Release.

 

2.

Except as provided in paragraph 3 below and except for the provisions of the
Agreement which expressly survive the termination of my employment with the
Company, I knowingly and voluntarily (for myself, my heirs, executors,
administrators and assigns) release and forever discharge the Company and the
other Released Parties from any and all claims, suits, controversies, actions,
causes of action, cross claims, counter-claims, demands, debts, compensatory
damages, liquidated damages, punitive or exemplary damages, other damages,
claims for costs and attorneys’ fees, or liabilities of any nature whatsoever in
law and in equity, both past and present (through the date that this General
Release becomes effective and enforceable) and whether known or unknown,
suspected, or claimed against the Company and/or any of the Released Parties
which I, my spouse, or any of my heirs, executors, administrators or assigns,
ever had, now have, or hereafter may have, by reason of any matter, cause, or
thing whatsoever, from the beginning of my initial dealings with the Company to
the date of this General Release, and particularly, but without limitation of
the foregoing general terms, any claims arising from or relating in any way to
my employment relationship with Company, the terms and conditions of that
employment relationship, and the termination of that employment relationship
(including, but not limited to, any allegation, claim or violation, arising
under: Title VII of the Civil Rights Act of 1964, as amended; the Civil Rights
Act of 1991; the Age Discrimination in Employment Act of 1967, as amended
(including the Older Workers Benefit Protection Act); the Equal Pay Act of 1963,
as amended; the Americans with Disabilities Act of 1990; the Family and Medical
Leave Act of 1993; the Civil Rights Act of 1866, as amended, the Worker
Adjustment Retraining and Notification Act; the Employee Retirement Income
Security Act of 1974; any applicable Executive Order Programs; the Fair Labor
Standards Act; or their state or local counterparts; or under any other federal,
state or local civil or human rights law, or under any other local, state, or
federal law, regulation or ordinance; or under any public policy, contract or
tort, or under common law; or arising under



--------------------------------------------------------------------------------

  any policies, practices or procedures of the Company; or any claim for
wrongful discharge, breach of contract, infliction of emotional distress,
defamation; or any claim for costs, fees, or other expenses, including
attorneys’ fees incurred in these matters) (all of the foregoing collectively
referred to herein as the “Claims”). I understand and intend that this General
Release constitutes a general release of all claims and that no reference herein
to a specific form of claim, statute or type of relief is intended to limit the
scope of this General Release. Notwithstanding anything contained in this
General Release to the contrary, Claims shall not include (a) any claims I may
have against the Released Parties for a failure to comply with, or a breach of,
any provision of the Agreement, (b) any rights I may have to indemnification
(i) as an officer, director or employee under the Articles of Incorporation or
By-Laws of any of the Released Parties or (ii) pursuant to any insurance
policies or contracts of any of the Released Parties or (c) any claims I may
have against the Released Parties for vested benefits as of the date of the
termination of my employment under any agreement, plan or program of any of the
Released Parties.

 

3. I agree that this General Release does not waive or release any rights or
claims that I may have under the Age Discrimination in Employment Act of 1967
which arise after the date I execute this General Release. I acknowledge and
agree that my separation from employment with the Company in compliance with the
terms of the Agreement shall not serve as the basis for any claim or action
(including, without limitation, any claim under the Age Discrimination in
Employment Act of 1967).

 

4. In signing this General Release, I acknowledge and intend that it shall be
effective as a bar to each and every one of the Claims hereinabove mentioned or
implied. I expressly consent that this General Release shall be given full force
and effect according to each and all of its express terms and provisions,
including those relating to unknown and unsuspected Claims (notwithstanding any
state or local statute that expressly limits the effectiveness of a general
release of unknown, unsuspected and unanticipated Claims), if any, as well as
those relating to any other Claims hereinabove mentioned or implied. I
acknowledge and agree that this waiver is an essential and material term of this
General Release and that without such waiver the Company would not have agreed
to the terms of the Agreement. I further agree that in the event that I should
bring a Claim seeking damages against the Company, or in the event that I should
seek to recover against the Company in any Claim brought by a governmental
agency on my behalf, this General Release shall serve as a complete defense to
such Claims to the maximum extent permitted by law. I further agree that I am
not aware of any pending claim, or of any facts that could give rise to a claim,
of the type described in paragraph 2 as of the execution of this General
Release.

 

5. I agree that I will forfeit all amounts payable by the Company pursuant to
the Agreement if I challenge the validity of this General Release.

 

6.

I agree to reasonably cooperate with the Company in any internal investigation
or administrative, regulatory, or judicial proceeding. I understand and agree
that my cooperation may include, but not be limited to, making myself available
to the Company upon reasonable notice for interviews and factual investigations;
appearing at the Company’s request to give testimony without requiring service
of a subpoena or other legal process; volunteering to the



--------------------------------------------------------------------------------

  Company pertinent information; and turning over to the Company all relevant
documents which are in or may come into my possession all at times and on
schedules that are reasonably consistent with my other permitted activities and
commitments. I understand that in the event the Company asks for my cooperation
in accordance with this provision, the Company will reimburse me solely for
reasonable travel expenses, including transportation, lodging and meals, upon my
submission of receipts.

 

7. I agree that neither this General Release, nor the furnishing of the
consideration for this General Release, shall be deemed or construed at any time
to be an admission by the Company, any Released Party or myself of any improper
or unlawful conduct.

 

8. I agree that this General Release and the Agreement are confidential and
agree not to disclose any information regarding the terms of this General
Release or the Agreement, except to my immediate family and any tax, legal or
other counsel that I have consulted regarding the meaning or effect hereof or as
required by law, and I will instruct each of the foregoing not to disclose the
same to anyone.

 

9. Any non-disclosure provision in this General Release does not prohibit or
restrict me (or my attorney) from responding to any inquiry about this General
Release or its underlying facts and circumstances by the Securities and Exchange
Commission (SEC), the Financial Industry Regulatory Authority (FINRA), or any
other self-regulatory organization or governmental entity.

 

10. Whenever possible, each provision of this General Release shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this General Release is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this General Release shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein. This General
Release constitutes the complete and entire agreement and understanding among
the parties, and supersedes any and all prior or contemporaneous agreements,
commitments, understandings or arrangements, whether written or oral, between or
among any of the parties, in each case concerning the subject matter hereof.

BY SIGNING THIS GENERAL RELEASE, I REPRESENT AND AGREE THAT:

 

  1. I HAVE READ IT CAREFULLY;

 

  2. I UNDERSTAND ALL OF ITS TERMS AND KNOW THAT I AM GIVING UP IMPORTANT
RIGHTS, INCLUDING BUT NOT LIMITED TO, RIGHTS UNDER THE AGE DISCRIMINATION IN
EMPLOYMENT ACT OF 1967, AS AMENDED, TITLE VII OF THE CIVIL RIGHTS ACT OF 1964,
AS AMENDED, THE EQUAL PAY ACT OF 1963, THE AMERICANS WITH DISABILITIES ACT OF
1990, AND THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED;



--------------------------------------------------------------------------------

  3. I VOLUNTARILY CONSENT TO EVERYTHING IN IT;

 

  4. I HAVE BEEN ADVISED TO CONSULT WITH AN ATTORNEY BEFORE EXECUTING IT AND I
HAVE DONE SO OR, AFTER CAREFUL READING AND CONSIDERATION, I HAVE CHOSEN NOT TO
DO SO OF MY OWN VOLITION;

 

  5. I HAVE HAD AT LEAST [21][45] DAYS FROM THE DATE OF MY RECEIPT OF THIS
RELEASE TO CONSIDER IT AND THE CHANGES MADE SINCE MY FIRST RECEIPT OF THIS
RELEASE ARE NOT MATERIAL OR WERE MADE AT MY REQUEST AND WILL NOT RESTART THE
REQUIRED [21][45]-DAY PERIOD;

 

  6. I UNDERSTAND THAT I HAVE SEVEN (7) DAYS AFTER THE EXECUTION OF THIS RELEASE
TO REVOKE IT AND THAT THIS RELEASE SHALL NOT BECOME EFFECTIVE OR ENFORCEABLE
UNTIL THE REVOCATION PERIOD HAS EXPIRED;

 

  7. I HAVE SIGNED THIS GENERAL RELEASE KNOWINGLY AND VOLUNTARILY AND WITH THE
ADVICE OF ANY COUNSEL RETAINED TO ADVISE ME WITH RESPECT TO IT; AND

 

  8. I AGREE THAT THE PROVISIONS OF THIS GENERAL RELEASE MAY NOT BE AMENDED,
WAIVED, CHANGED OR MODIFIED EXCEPT BY AN INSTRUMENT IN WRITING SIGNED BY AN
AUTHORIZED REPRESENTATIVE OF THE COMPANY AND BY ME.

 

SIGNED:  

 

    DATE:  

 